The opinion of the court was delivered, by
Agnew, J.
— There is no error in this record. The affidavit of defence made no denial of the plaintiff’s claim, but merely set up a defence by defalcation upon a note given in the sum of $268.49. The set-off was beyond the jurisdiction of a justice, and was therefore no defence. When an appeal comes into court the proceedings are said to be de novo, but not as to jurisdiction. The right to try the cause given by the subject-matter is not enlarged when the case passes out of the hands of the justice into those of the court. Those cases which decide that interest accruing after the judgment of the justice may be added, even should the sum thereby exceed one hundred dollars, are not exceptions, but prove the rule in this, that if the excess be more than the intervening interest, it is a ground of setting the proceedings aside for want of jurisdiction.
Judgment affirmed.